Citation Nr: 1713908	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-38 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1972 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded this matter in May 2011 for further development.

Unfortunately, for the reasons set forth below, this appeal is being REMANDED again to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board notes that this issue was previously remanded by the Board in May 2011.  At that time, the Board instructed the AOJ to request that a medical professional familiar with evaluating inner ear disabilities review the Veteran's claims file and, if necessary, schedule the Veteran for a VA medical examination to address the nature and etiology of otitis media.  However, none of these requested actions were undertaken.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a medical professional knowledgeable in evaluating inner ear disabilities.  The examiner must review the claims file and provide the opinions requested below.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should respond to the following:

a) Is it at least as likely as not (a probability of 50 percent or greater) that any current otitis media is related to acoustic trauma during service?

b) Is it at least as likely as not (a probability of 50 percent or greater) that any current otitis media proximately due to or the result of service-connected allergic rhinitis?

c) Is it at least as likely as not (a probability of 50 percent or greater) that any current otitis media has been aggravated by the Veteran's service-connected allergic rhinitis?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

d) A rationale must be provided for each opinion offered.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

2.  Ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.
      
3. Then, readjudicate the issue of entitlement to service connection for otitis media, to include as due to the Veteran's service-connected allergic rhinitis.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

